          Case 4:19-cv-07762-HSG Document 30 Filed 02/27/20 Page 1 of 2


     Daniel Remer Esq. (SBN 83702)
 1
     33 Los Pinos
 2   Nicasio, CA 94946
     Telephone: 415/235-3202
 3   Facsimile (415)276-9857
     Email dan@danielremer.com
 4
 5   Howard Smukler (SBN 135957)
     532 S. Coronado St. #304
 6   Los Angeles, CA 90057
 7   Telephone: 925-900-3440
     hsmukler@gmail.com
 8
     Attorneys for Plaintiff: EDWARD MILLER
 9
10
                                 IN THE U.S. DISTRICT COURT
11
                            NORTHERN DISTRICT OF CALIFORNIA
12
13   ______________________________________

14                                                )    CASE NO.:
     EDWARD MILLER                                )    19-CV-7762
15                                                )
16            Plaintiff,                          )
     v.                                           )     ORDER DENYING JOINT
17                                                )   STIPULATION TO APPOINT A
     APPTIO, INC., and                            )   MAGISTRATE TO SET A
18
     CLOUDABILITY, INC.                           )   SETTLEMENT CONFERENCE AND
19                                                )   POSTPONEMENT OF CASE
     and                                          )   MANAGEMENT CONFERENCE
20                                                )
     DOES 1 through 5                             )
21
                                                  )   Hon. Judge Haywood S. Gilliam, Jr.
22            Defendants.                         )
                                                      Action Filed: 11/26/2019
23
24
25
26
27
28




     ORDER DENYING JOINT STIPUATION - Case No. 4:19-cv-07762-HSG   PAGE 1
       Case 4:19-cv-07762-HSG Document 30 Filed 02/27/20 Page 2 of 2


            JOINT STIPULATION IS DENIED.
 1
 2
 3          1, Magistrate Judge _________________________ is hereby appointed to set a
 4
     settlement conference, as requested in the parties’ ADR stipulation filed February 4, 2020 (see
 5
     Dkt. 20)
 6
 7          2. The Case Management Conference scheduled for March 5, 2020 shall be rescheduled

 8   to a time not more than one month after the conclusion of the aforementioned settlement
                                                                         ISTRIC
 9   conference.                                                    TES D      TC
                                                                  TA
10




                                                                                                        O
                                                             S




                                                                                                         U
                                                            ED




                                                                                                          RT
11




                                                        UNIT
                                                                                D
12
     Dated: 2/27/2020                                                  DENIE
                                                                  ______________________________
                                                                  Hon. Haywood S. Gilliam, Jr.




                                                                                                               R NIA
13                                                                United States District Judge
                                                                                                       m Jr.
                                                                                           S. Gillia
                                                        NO
14                                                                                   ood
                                                                          g e H ay w




                                                                                                               FO
                                                                  Jud
                                                          RT
15




                                                                                                          LI
                                                                 ER
                                                            H




                                                                                                        A
16                                                                    N                                   C
                                                                                        F
                                                                          D IS T IC T O
17                                                                              R
18
19
20
21
22
23
24
25
26
27
28




     ORDER DENYING JOINT STIPUATION - Case No. 4:19-cv-07762-HSG            PAGE 2
